DETAILED ACTION
The following is an initial Office Action upon examination of the above-identified application on the merits.  Claims 1-20 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Claim 1, and similarly claims 8 and 15, recite “semiconductor fabrication being based on the composite parameters”.  The Examiner has interpreted the preceding limitation as only using the composite parameters when the semiconductor fabrication occurs, wherein an actual occurrence of semiconductor fabrication is not positively.

Claim 2, and similarly claims 9 and 16, recite the limitation of “… updated semiconductor fabrication to be based on the updated composite parameters.”  The Examiner has interpreted the updated semiconductor fabrication as a future occurrence, and is not positively recited in the present tense.    

Claim 5, and similarly claims 12 and 19, recite the limitation of “… the semiconductor fabrication is to be based on the average recipe”  The Examiner has interpreted the semiconductor fabrication based on the average recipe as a future occurrence, and is not positively recited in the present tense.  
Claim 17 recites the limitation of “… the processing device is to average …”  The Examiner has interpreted the processing device will average, and the averaging is not positively recited in the present tense.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 8 and 15 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11 and 19 of U.S. Patent No. U.S. Patent No. 10,884,400 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they claim common subject matter as follows:

Instant Application No. 17/137,679
U.S. Patent No. 10,884,400 B2
1. A method comprising: 

  identifying first parameters of a first processing chamber of a semiconductor fabrication facility, the first parameters comprising first input parameters and first output parameters; 



  identifying second parameters of a second processing chamber of the semiconductor fabrication facility, the second parameters comprising second input parameters and second output parameters; and 


  generating, by a processing device based on the first parameters and the second parameters, composite parameters comprising composite input parameters and composite output parameters, semiconductor fabrication being based on the composite parameters.
1. A method comprising: 

  receiving first chamber recipe advice for a first process chamber of a plurality of process chambers of a semiconductor fabrication facility, wherein the first chamber recipe advice comprises a set of first chamber input parameters and a set of first chamber output parameters; 

  receiving second chamber recipe advice for a second process chamber of the plurality of process chambers, wherein the second chamber recipe advice comprises a set of second chamber input parameters and a set of second chamber output parameters; and 

  generating, by a processing device, composite chamber recipe advice based on the first chamber recipe advice and the second chamber recipe advice, wherein the composite chamber recipe advice comprises a set of composite input parameters and a set of composite output parameters, semiconductor fabrication being based on the composite chamber recipe advice.
8. A non-transitory machine-readable storage medium storing instructions that, when executed by a processing device, cause the processing device to perform operations comprising: 

  identifying first parameters of a first processing chamber of a semiconductor fabrication facility, the first parameters comprising first input parameters and first output parameters; 



  identifying second parameters of a second processing chamber of the semiconductor fabrication facility, the second parameters comprising second input parameters and second output parameters; and 


  generating, based on the first parameters and the second parameters, composite parameters comprising composite input parameters and composite output parameters, semiconductor fabrication being based on the composite parameters.
19. A non-transitory machine-readable storage medium storing instructions that, when executed by a processing device, cause the processing device to perform operations comprising: 

  receiving first chamber recipe advice for a first process chamber of a plurality of process chambers of a semiconductor fabrication facility, wherein the first chamber recipe advice comprises a set of first chamber input parameters and a set of first chamber output parameters; 

  receiving second chamber recipe advice for a second process chamber of the plurality of process chambers, wherein the second chamber recipe advice comprises a set of second chamber input parameters and a set of second chamber output parameters; and 

  generating composite chamber recipe advice based on the first chamber recipe advice and the second chamber recipe advice, wherein the composite chamber recipe advice comprises a set of composite input parameters and a set of composite output parameters, semiconductor fabrication being based on the composite chamber recipe advice.
15. A system comprising: 

  a memory; and 

  a processing device coupled to the memory, the processing device to:

  identify first parameters of a first processing chamber of a semiconductor fabrication facility, the first parameters comprising first input parameters and first output parameters; 

  

  identify second parameters of a second processing chamber of the semiconductor fabrication facility, the second parameters comprising second input parameters and second output parameters; and 



  generate, based on the first parameters and the second parameters, composite parameters comprising composite input parameters and composite output parameters, semiconductor fabrication being based on the composite parameters.
11. A system comprising: 

  a memory; and 

  a processing device coupled to the memory, the processing device to: 

  receive first chamber recipe advice for a first process chamber of a plurality of process chambers of a semiconductor fabrication facility, wherein the first chamber recipe advice comprises a set of first chamber input parameters and a set of first chamber output parameters;

  receive second chamber recipe advice for a second process chamber of the plurality of process chambers, wherein the second chamber recipe advice comprises a set of second chamber input parameters and a set of second chamber output parameters; and 

  generate composite chamber recipe advice based on the first chamber recipe advice and the second chamber recipe advice, wherein the composite chamber recipe advice comprises a set of composite input parameters and a set of composite output parameters, semiconductor fabrication being based on the composite chamber recipe advice.


As per the table above, claims 1, 8 and 15 of the instant application has each and every limitation of claim 1, 11 and 19 of U.S. Patent No. 10,884,400 B2; hence, the table is representative of a directed correlation that is present between the claimed limitations of the instant application and U.S. Patent No. 10,884,400 B2.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

As step 1, claim 15 recites a system comprising of concrete devices (i.e. a process device and memory), therefore is a machine, which is a statutory category of invention.  

At step 2A, prong one, the claim recites “generate, based on the first parameters and the second parameters, composite parameters comprising composite input parameters and composite output parameters, semiconductor fabrication being based on the composite parameter”.

The limitation of “generate, based on the first parameters and the second parameters, composite parameters comprising composite input parameters and composite output parameters, semiconductor fabrication being based on the composite parameter” (see MPEP U.S. Patent Publication 2021/0116898 A1 (instant application), pgs. 2-3, par. [0027]-[0030]) is a process performed by use of mathematical calculations 

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitations per use of mathematical calculations, then it falls within the “Mathematical Concepts” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  
At step 2A, prong two, the judicial exception is not integrated into a practical application.  In particular, the claim recites “a memory”, “a processing device”, “identify first parameters of a first processing chamber of a semiconductor fabrication facility, the first parameters comprising first input parameters and first output parameters”; and  “identify second parameters of a second processing chamber of the semiconductor fabrication facility, the second parameters comprising second input parameters and second output parameters”.

The memory and processing device are recited at a high level of generality and recited so generically they represent no more than mere instructions to apply the judicial exception on a computer (see MPEP 2106.05(f)).  

The limitations of “identify first parameters of a first processing chamber of a semiconductor fabrication facility, the first parameters comprising first input parameters and first output parameters”; and “identify second parameters of a second processing chamber of the semiconductor fabrication facility, the second parameters comprising second input parameters and second output parameters” further represent mere data gathering that is necessary for use in the recited judicial exception, as the identified parameters are used in the abstract process of generating composite parameters.  The identification of first and second parameters are recited at a high level of generality and recited so generically they represent no more than an insignificant extra-solution activity of gathering data.  (see MPEP 2106.05(g))

Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limitations on practicing the abstract idea.  Thus, the claim is directed to an abstract idea.

At Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As previously discussed with respect to the integration of the abstract idea into a practical application, the additional elements of the memory and processing device amount to no more than mere instructions to apply the exception.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. See MPEP 2106.05(d)(II), “Courts have held computer‐implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking).”

The limitations of “identify first parameters of a first processing chamber of a semiconductor fabrication facility, the first parameters comprising first input parameters and first output parameters”; and “identify second parameters of a second processing chamber of the semiconductor fabrication facility, the second parameters comprising second input parameters and second output parameters”, as discussed above, represent an insignificant extra-solution activity of data gathering.  Further, the limitations are well-understood, routine and conventional; wherein the courts have found limitations directed to obtaining data, recited at a high level of generality, to be well-routine, and conventional.  See MPEP 2106.05(d)(II), “storing and retrieving information in memory”.

Considering the additional elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea.  The claim is not patent eligible.

Claim 16 recites “responsive to the first processing chamber performing a process run based on at least a portion of the composite parameters, identify updated first parameters associated with the process run”; and “update, based on the updated first parameters, at least a portion of the composite parameters to generate updated composite parameters, updated semiconductor fabrication to be based on the updated composite parameters.”

At step 2A, prong one, the claim recites “update, based on the updated first parameters, at least a portion of the composite parameters to generate updated composite parameters, updated semiconductor fabrication to be based on the updated composite parameters” (see MPEP U.S. Patent Publication 2021/0116898 A1 (instant application), pg. 2, par. [0024] and [0025]) is a process performed by use of a mathematical calculation.

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitations per use of mathematical calculations, then it falls within the “Mathematical Concepts” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  
At step 2A, prong two, the judicial exception is not integrated into a practical application.  In particular, the claim recites “responsive to the first processing chamber performing a process run based on at least a portion of the composite parameters, identify updated first parameters associated with the process run”.  

The limitation of “responsive to the first processing chamber performing a process run based on at least a portion of the composite parameters, identify updated first parameters associated with the process run” represents mere data gathering that is necessary for use in the recited judicial exception, as the identified updated parameters are used in the abstract process of generating updated composite parameters.  The identification of updated first parameters is recited at a high level of generality and recited so generically it represents no more than an insignificant extra-solution activity of gathering data.  (see MPEP 2106.05(g))

Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limitations on practicing the abstract idea.  Thus, the claim is directed to an abstract idea.

At Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As previously discussed with respect to the integration of the abstract idea into a practical application, the additional element of “responsive to the first processing chamber performing a process run based on at least a portion of the composite parameters, identify updated first parameters associated with the process run”, as discussed above, represents an insignificant extra-solution activity of data gathering.  Further, the limitation is well-understood, routine and conventional; wherein the courts have found limitations directed to obtaining data, recited at a high level of generality, to be well-routine, and conventional.  See MPEP 2106.05(d)(II), “storing and retrieving information in memory”.

Considering the additional element individually and the claim as a whole, the additional elements do not provide significantly more than the abstract idea.  The claim is not patent eligible.

Claim 17 recites “generate the composite parameters, the processing device is to average the first input parameters of the first processing chamber and the second input parameters of the second processing chamber to determine the composite input parameters, the composite input parameters being an average recipe”.

At step 2A, prong one, the claim recites “generate the composite parameters … is to average the first input parameters of the first processing chamber and the second input parameters of the second processing chamber to determine the composite input parameters, the composite input parameters being an average recipe” (see MPEP U.S. Patent Publication 2021/0116898 A1 (instant application), pg. 3, par. [0030]) is a process performed by use of a mathematical calculation.

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitations per use of mathematical calculations, then it falls within the “Mathematical Concepts” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  

At step 2A, prong two, the judicial exception is not integrated into a practical application.  In particular, the claim recites “the processing device”.

The processing device is recited at a high level of generality and recited so generically it represents no more than mere instructions to apply the judicial exception on a computer (see MPEP 2106.05(f)).  

Accordingly, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limitations on practicing the abstract idea.  Thus, the claim is directed to an abstract idea.

At Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As previously discussed with respect to the integration of the abstract idea into a practical application, the additional element of the processing device amounts to no more than mere instructions to apply the exception.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. See MPEP 2106.05(d)(II), “Courts have held computer‐implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking).”

Considering the additional element individually and the claim as a whole, the additional elements do not provide significantly more than the abstract idea.  The claim is not patent eligible.
Claim 18 recites “a first model of the first processing chamber is based on the first parameters”; “a second model of the second processing chamber is based on the second parameters”; and “to generate the composite parameters, the processing device is to average the first model and the second model to generate a composite model, the composite model being associated with the composite parameters”.

At step 2A, prong one, the claim recites “to generate the composite parameters … is to average the first model and the second model to generate a composite model, the composite model being associated with the composite parameters” (see MPEP U.S. Patent Publication 2021/0116898 A1 (instant application), pg. 2, par. [0028]) is a process performed by use of a mathematical calculation.

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitations per use of mathematical calculations, then it falls within the “Mathematical Concepts” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  

At step 2A, prong two, the judicial exception is not integrated into a practical application.  In particular, the claim recites “a first model of the first processing chamber is based on the first parameters”; “a second model of the second processing chamber is based on the second parameters”; and “the processing device”.

The processing device is recited at a high level of generality and recited so generically it represents no more than mere instructions to apply the judicial exception on a computer (see MPEP 2106.05(f)).  
The limitations of “a first model of the first processing chamber is based on the first parameters”; “a second model of the second processing chamber is based on the second parameters” further represent data gathering that is necessary for use in the recited judicial exception, as the models are used in the abstract process of generating a composite model.  The models are recited at a high level of generality and recited so generically they represent no more than an insignificant extra-solution activity of gathering data.  (see MPEP 2106.05(g))

Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limitations on practicing the abstract idea.  Thus, the claim is directed to an abstract idea.

At Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As previously discussed with respect to the integration of the abstract idea into a practical application, the additional elements of the processing device amounts to no more than mere instructions to apply the exception.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  See MPEP 2106.05(d)(II), “Courts have held computer‐implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking).”

The limitations of “a first model of the first processing chamber is based on the first parameters”; “a second model of the second processing chamber is based on the second parameters”, as discussed above, represent an insignificant extra-solution activity of data gathering.  Further, the limitations are well-understood, routine and conventional; wherein the courts have found limitations directed to obtaining data, recited at a high level of generality, to be well-routine, and conventional.  See MPEP 2106.05(d)(II), “storing and retrieving information in memory”.

Considering the additional elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea.  The claim is not patent eligible.

Claim 19 recites “… invert the composite model to determine an average recipe, wherein the semiconductor fabrication is to be based on the average recipe”.

At step 2A, prong one, the claim recites “… invert the composite model to determine an average recipe, wherein the semiconductor fabrication is to be based on the average recipe” (see MPEP U.S. Patent Publication 2021/0116898 A1 (instant application), pg. 2, par. [0028]) is a process performed by use of a mathematical calculation.

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitations per use of mathematical calculations, then it falls within the “Mathematical Concepts” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  

Claim 20 recites “… weight at least one parameter of one or more of the first parameters or the second parameters, wherein the processing device is to generate the composite parameters further based on weighting of the at least one parameter”.

At step 2A, prong one, the claim recites “… weight at least one parameter of one or more of the first parameters or the second parameters, wherein the processing device is to generate the composite parameters further based on weighting of the at least one parameter” (see MPEP U.S. Patent Publication 2021/0116898 A1 (instant application), pg. 3, par. [0030]) is a process performed by use of a mathematical calculation.

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitations per use of mathematical calculations, then it falls within the “Mathematical Concepts” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  

Claim 1 represents an equivalent method claim to claim 15 and is rejected under the same rationale as claim 15.

Claim 2 represents an equivalent method claim to claim 16 and is rejected under the same rationale as claim 16.

Claim 3 represents an equivalent method claim to claim 17 and is rejected under the same rationale as claim 17.
Claim 4 represents an equivalent method claim to claim 18 and is rejected under the same rationale as claim 18.

Claim 5 represents an equivalent method claim to claim 19 and is rejected under the same rationale as claim 19.

Claim 6 represents an equivalent method claim to claim 20 and is rejected under the same rationale as claim 20.

Claim 7 recites “… generating of the composite parameters comprises matching the first input parameters and the second input parameters”.

At step 2A, prong one, the claim recites “… generating of the composite parameters comprises matching the first input parameters and the second input parameters” (see MPEP U.S. Patent Publication 2021/0116898 A1 (instant application), pg. 2, par. [0027]) is a process performed by use of a mathematical calculation.

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitations per use of mathematical calculations, then it falls within the “Mathematical Concepts” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  


Claim 8 represents an equivalent non-transitory machine-readable storage medium claim to claim 15 and is rejected under the same rationale as claim 15.

Claim 9 represents an equivalent non-transitory machine-readable storage medium claim to claim 16 and is rejected under the same rationale as claim 16.

Claim 10 represents an equivalent non-transitory machine-readable storage medium claim to claim 17 and is rejected under the same rationale as claim 17.

Claim 11 represents an equivalent non-transitory machine-readable storage medium claim to claim 18 and is rejected under the same rationale as claim 18.

Claim 12 represents an equivalent non-transitory machine-readable storage medium claim to claim 19 and is rejected under the same rationale as claim 19.

Claim 13 represents an equivalent non-transitory machine-readable storage medium claim to claim 20 and is rejected under the same rationale as claim 20.

Claim 14 recites “… generating of the composite parameters comprises matching the first input parameters and the second input parameters”.

At step 2A, prong one, the claim recites “… generating of the composite parameters comprises matching the first input parameters and the second input parameters” (see MPEP U.S. Patent Publication 2021/0116898 A1 (instant application), pg. 2, par. [0027]) is a process performed by use of a mathematical calculation.

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitations per use of mathematical calculations, then it falls within the “Mathematical Concepts” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

The following references are cited to further show the state of the art with respect to production systems and semiconductor manufacturing systems.

U.S. Patent Publication No. 2003/0115005 A1 discloses a system and method for controlling critical dimension in a semiconductor manufacturing process.

U.S. Patent Publication No. 2005/0221514 A1 discloses a method for semiconductor fabrication supervision and optimization (pg. 6, par. [0065]).

U.S. Patent Publication No. 2008/0087844 A1 discloses matching performance of ion implantation devices using an in-situ mask.

U.S. Patent Publication No. 2006/0234402 A1 discloses a method to correct the recipe for each processing target such as wafer.
U.S. Patent Publication No. 2009/0120580 A1 discloses a plasma processing system and method which can suppress influences caused by a disturbance.

U.S. Patent Publication No. 2014/0229409 A1 discloses optimizing performance of a semiconductor manufacturing tool 

U.S. Patent Publication No. 2017/0098565 A1 discloses a methodology for detecting process performance in a processing chamber to chamber-to-chamber matching for semiconductor manufacturing and factory management.

European Patent Publication No. EP 3 901 710 A1 discloses a computer-implemented method of determining at least one recipe for a production process to produce a chemical, pharmaceutical and/or biotechnological product

Non-Patent Literature Publication “Chamber Matching Across Multiple Dimensions Utilizing Predictive Maintenance, Equipment Health Monitoring, Virtual Metrology and Run-To-Run Control” discloses matching tools running identical processes.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L NORTON whose telephone number is (571)272-3694. The examiner can normally be reached Monday - Friday 9:00 am - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER L NORTON/Primary Examiner, Art Unit 2117